United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________
Appearances:
Fernando A. Lara, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-596
Issued: August 23, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 8, 2013 appellant filed an application for review of a November 30, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
recurrence of disability.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly received before
a final decision is issued. In the present case, appellant filed a claim for recurrence of disability
arising on April 27, 2012 and submitted, inter alia, an October 8, 2012 report from
Dr. Anthony M. Hicks prior to issuance of the November 30, 2012 decision. Nonetheless,
OWCP denied her claim indicating that it did not receive any new medical evidence.
Accordingly, the case will be remanded to enable OWCP to properly consider all of the
evidence in the case record at the time of the November 30, 2012 decision. Following this and
any further development deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s claim.

1

41 ECAB 548 (1990).

IT IS HEREBY ORDERED THAT the November 30, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this order of the Board.
Issued: August 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

